DETAILED ACTION
Status of Claims:  
Claims 1-14, 16-21 and 24-25 are pending.
Claims 1-9 are withdrawn due to a restriction requirement.
Claims 10-11 are amended.
Claim 22 is canceled.
Claim 25 is new.
This Action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed Aug. 11, 2021 has been entered.  Applicant’s amendments to the Claims have overcome each and every objection and 112(d) rejection previously set forth in the non-Final Office Action mailed Feb. 12, 2021.

Response to Arguments
Applicant’s arguments with respect to claims 10 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The limitations of claim 10 which are directed to selection of sequential or simultaneous delivery are now taught by Barry, Jr. et al. 

Claim Objections
Claim 24 is objected to because of the following informalities:  Regarding claim 24, the phrase “said flow path” in lines 3-4 should presumably be –said multiple flow paths--, for consistency with the amendment of claim 10, upon which claim 24 depends.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 25, the phrase “an alert/alarm” in line 1 and in line 2 renders the claim indefinite because the use of the slash symbol between descriptive elements in the claims renders the scope and meaning of the claims unclear, as slashes could be construed to mean “and”, “or” or both 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-14, 17-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 4,721,564 A) in view of Min et al. (US 2013/0334420 A1, as cited in the IDS) and Barry, Jr. et al. (US 2014/0357465 A1).

Regarding claim 10, Harada teaches an automated system for the processing of biological fluid (see Abstract; col. 7, line 30) comprising: 
a. a reusable hardware unit (caster-equipped console 50 with a front panel 50a, which is described in the instant Specification, see para. 00026, as a structure which meets the claimed limitation) (see col. 7, lines 54-56; Fig. 3-4) comprising at least a unit for receiving a separation device (front panel 50a into which plasma filter 3 or plasma component filter 6 are mounted), a plurality of pumps (pumps 4, 71 and 72) (see Fig. 3-4), and a controller (a control device 48) (see Fig. 9); 
b. a disposable fluid circuit mountable on said reusable hardware unit (blood circulating circuit 1; plasma circulating circuit 2; “disposable” is broadly interpreted to include discarding after any number of uses, or being available for use) (see Fig. 1-2), said disposable fluid circuit including tubing (see col. 7, lines 58-61) defining a flow path between a container of a priming solution (a source 10 of priming 
Harada does not explicitly teach that the unit for receiving a separation device is a separation device drive unit and that the containers are suspended containers.
Min teaches an automated system for the processing of biological fluid (see Abstract) comprising a reusable hardware unit comprising a separation device drive unit for receiving a separation device (the reusable module B includes a drive unit for causing rotation of the rotor within the separator housing) (see para. 0008), a plurality of pumps (an inlet pump 106; an outlet pump 109) (see para. 0044-0045; Fig. 1), a disposable fluid circuit mountable on said reusable hardware unit, said disposable fluid circuit including tubing and multiple suspended containers (a disposable fluid flow circuit or module A; the reusable module B may have hangers with associated weigh scales for supporting any or all of the containers 101, 102, 112 and 115) (see para. 0022; Fig. 5).

Alternatively, if it is presumed that “previously collected” distinguishes the claimed invention from the prior art system, Harada, as modified by Min, teaches a source container of a predetermined volume of previously collected biological cells (a syringe needle or a blood reservoir) (see Harada, col. 5, lines 42-46).
Harada, as modified by Min, does not explicitly teach the tubing between the container of priming solution and the multiple source containers being a tubing defining multiple flow paths therebetween, wherein said controller is configured to (i) allow for selection of either sequential delivery or simultaneous delivery of said priming solution to said multiple flow paths and said multiple source containers.
Barry, Jr. teaches an automated system for the process of biological fluid comprising: a controller and a disposable fluid circuit (see para. 0003), said disposable fluid circuit including tubing defining multiple flow paths between a container of solution and multiple receiving containers (see Fig. 6); wherein said controller is configured to control a number and sequence of deliveries of said solution communicating with said receiving containers through said flow paths based on at least the total number of said multiple receiving containers (control flow through the associated channel 98; liquid flow through the valve 100 is based on a desire to allow fluid flow into one or more of the injection 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tubing and controller of Harada, as modified by Min, to be configured as a tubing with multiple flow paths and for the claimed function (i) as taught by Barry, Jr. because such a configuration enables a more efficient processing of biological fluid (a greater amount of fluid to be processed without requiring system reloading or replacement) (see Barry, Jr., para. 0037)

Regarding claim 11, Harada, as modified by Min and Barry, Jr., teaches the system of claim 10 wherein said controller is configured to determine the volume of priming solution to be delivered to each of said source containers (steps P1 to P10 of the priming cycle executed by the control device 48; the control device 48 operates so that the priming solution p can flow through the entire blood circulating circuit 1, from the priming solution source 10 through to the blood inlet H1, which is interpreted that the control device 48 has controlled the volume of the priming solution, where “to determine” is broadly interpreted to mean to control or to limit what the volume of priming solution will be) (see Harada, col. 8, line 62 to col. 9, line 8, col. 10, lines 48-50, and Fig. 9 and 14).

Regarding claim 12, Harada, as modified by Min and Barry, Jr., teaches the system of claim 11 wherein said controller is configured to incrementally deliver said priming solution (the volume of 

Regarding claim 13, Harada, as modified by Min and Barry, Jr., teaches the system of claim 12 wherein said controller is configured to pause said incremental delivery of said priming solution, wherein said pause is of a predetermined duration (steps P7, P9 and P10 with Waits of 2 seconds to 1 min.) (see Harada, Fig. 14).

Regarding claim 14, Harada, as modified by Min and Barry, Jr., teaches the system of claim 10 wherein said controller is configured to deliver said priming solution at variable flow rates (flow rates vary during the priming cycle: the flow rates for the blood pump (BP) 4 are 0, 50 and 120 ml/min, for the plasma pump (PP) 71 are 0, 40 and 70 ml/min and the drain pump (DP) 72 are 0, 20 and 40 ml/min) (see Harada, Fig. 14-16).

Regarding claim 17, Harada, as modified by Min and Barry, Jr., teaches the system of claim 10 further comprising a sensor for detecting the presence of air within said fluid circuit (SD for the bubble detector 27; CD for the liquid level sensor 39, which senses air or liquid in step P14, see Fig. 15; a bubble detector 19; a bubble detector 40) and said controller is configured to effect re-priming of at least a portion of said disposable fluid circuit in response to said detecting (see Mode S6 and S7 and step P22) (see Harada, col. 11, lines 51-55; col. 12, lines 30-39; Fig. 15-16).

Regarding claim 18, Harada, as modified by Min and Barry, Jr., teaches the system of claim 10 wherein said controller is configured to effect delivery of said priming solution to each of said multiple source containers of biological fluid in variable volumes (flow rates for the blood pump (BP) 4 are 0, 50 

Regarding claim 19, Harada, as modified by Min and Barry, Jr., teaches the system of claim 10 wherein said controller is configured to effect delivery of said priming solution to each of said multiple source containers of biological fluid incrementally (during the priming cycle, the volume of priming solution delivered to the blood circulating circuit 1 increases incrementally between each of the modes S1 to S4) (see Harada, Fig. 6-9 and 14).

Regarding claim 20, Harada, as modified by Min and Barry, Jr., teaches the system of claim 15 wherein said controller is configured to effect delivery of said priming solution to each of said multiple source containers of biological fluid at variable flow rates (flow rates vary during the priming cycle: flow rates for the blood pump (BP) 4 are 0, 50 and 120 ml/min, for the plasma pump (PP) 71 are 0, 40 and 70 ml/min and the drain pump (DP) 72 are 0, 20 and 40 ml/min) (see Harada, Fig. 14-16).

Regarding claim 21, Harada, as modified by Min and Barry, Jr., teaches the system of claim 10 wherein said disposable fluid circuit includes a separation device comprising a spinning membrane separator (the separator may be a spinning membrane separator) (see Min, para. 0012).

Regarding claim 24, Harada, as modified by Min and Barry, Jr., teaches the system of claim 10 wherein the controller is further configured to control the number and sequence of selective deliveries of said priming solution communicating with said multiple source containers through said flow path based on one or more of i) the source container(s) capacity(ies), ii) the number of deliveries of said .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 4,721,564 A), Min et al. (US 2013/0334420 A1, as cited in the IDS) and Barry, Jr. et al. (US 2014/0357465 A1) as applied to claim 10 above, and further in view of Kenley (US 8,562,908 B2).

Regarding claim 16, Harada, as modified by Min and Barry, Jr., teaches the system of claim 10.
Harada, as modified by Min and Barry, Jr., does not explicitly teach wherein said disposable fluid circuit comprises a manifold providing fluid communication with said multiple source containers.
Kenley teaches a system for the processing of biological fluid (see col. 1, lines 8-11) comprising a manifold providing fluid communication with multiple containers (the manifold may be coupled to a blood separation device, the blood inlet line, the blood outlet line, the reuse instrument) (see col. 3, lines 34-38).
Harada, as modified by Min and Barry, Jr., and Kenley are analogous inventions in the art of systems for the processing of biological fluid.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Harada, as modified by Min and Barry, Jr., to include a manifold for use with the multiple source containers as taught by Kenley because the use of a manifold allows for a convenient and rapid attachment of the disposable fluid circuit with the priming solution container and source containers (i.e. attachment of the inlet and outlet elements of Harada, as .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 4,721,564 A), Min et al. (US 2013/0334420 A1, as cited in the IDS) and Barry, Jr. et al. (US 2014/0357465 A1) as applied to claim 10 above, and further in view of Kelso et al. (WO 93/12430 A1).

Regarding claim 25, per the interpretation noted above, Harada, as modified by Min and Barry, Jr., teaches the system of Claim 10 comprising an alert/alarm condition that indicates an issue wherein said alert/alarm is triggered when a condition is detected (triggering a warning device when the priming with the priming solution mixed with heparin should be carried out; the visual indication and/or the audio indication issued by the warning device) (see col. 10, lines 19-26).
Harada, as modified by Min and Barry, Jr., does not explicitly teach that the alert/alarm condition is for indicating incomplete or ineffective priming when the number of multiple source containers has been entered incorrectly. 
Kelso teaches an automated system for the processing of biological fluid comprising an alert/alarm condition that indicates for indicating incomplete or ineffective fluid transfer wherein said alert/alarm is triggered when the number of multiple source containers has been entered incorrectly (“entered” is broadly interpreted as “to go or come in” or “to put in”; the lack of a reflective signal when the test carrier 12 should be present, or the presence of a reflective signal when the test carrier should not be present, transmits an error signal to the control module 16; upon receipt of the error signal, the control module 16 provides an error message to the operator) (see p. 30, para. 3).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        September 29, 2021